Citation Nr: 0637828	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1958.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In April 2006, the veteran testified before the 
undersigned Veterans Law Judge.  


FINDING OF FACT

A confirmed diagnosis of PTSD is not of record; and, 
diagnostic testing found that the veteran had a schizoid 
personality disorder.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains a June 2002 letter informing the 
appellant of which portion of information should be provided 
by the claimant, and which portion VA will try to obtain on 
the claimant's behalf.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, the June 2002 letter provided 
the legal elements of service connection, and another June 
2002 letter asked specific questions of the veteran 
concerning any alleged stressful event.  The veteran was also 
asked to provide dates and places where he had been treated 
for the present nervous condition; in response, the veteran 
referred to treatment at the Lake City VA Medical Center.  It 
is also noted that via his March 2004 VA Form 9 the veteran 
listed three reasons why he disagreed with the RO's denial, 
including that he had had characteristics of PTSD since he 
had left the Navy.  Thus, it appears that the veteran was 
aware of aspects of his claim that appeared to be deficient, 
and thus sufficient notice of aspects thereof can be 
inferred.  Though the record does not contain notification of 
a disability and effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), he has not been 
prejudiced because the denial below renders any such issue 
moot.  

The veteran received an initial duty to assist letter prior 
to the rating decision on appeal.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  It is further recognized that in 
order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), a VCAA notice must also request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 
121.  In this case, the principle underlying the "fourth 
element" has been generally fulfilled by the June 2002 
letter when it asked the veteran to tell VA about any 
additional information or evidence that he wanted the RO to 
try and get for him.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO 
obtained VA records that had been identified by the veteran 
in response to the June 2002 duty to assist letter.  Also, 
the RO obtained the veteran's service personnel records.  The 
claims file also contains lay statements from the veteran, a 
relative, and the veteran's daughter.  The Board has 
determined that a VA examination is not necessary in this 
case because the record already contains competent and 
probative evidence regarding a potential diagnosis (or lack 
thereof) concerning PTSD.  As shown below, the veteran's 
contention regarding PTSD in relation to a non-combat 
stressor was overtly considered by a VA medical professional 
in the context of psychiatric testing, and a remand for the 
purpose of obtaining that exact kind of assessment is not 
warranted and unnecessary.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, based upon the preceding, it is apparent that the 
veteran has been given an essential opportunity to advance 
his claim.  Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006) (recognizing that a review of the entire 
record, in relation to 38 U.S.C.A. § 7104(a), and examination 
of various predecisional communications, can assist in 
determining whether the veteran had been "afforded a 
meaningful opportunity to participate in the adjudication").  
No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  Id. § 
3.303(d).  

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

A review of the entire record, 38 U.S.C.A. § 7104(a), shows 
that all of the elements of service connection for PTSD under 
38 C.F.R. § 3.304(f) have not been met.  

Primarily, the veteran has not been diagnosed, in accordance 
with 38 C.F.R. § 4.125(a), as having PTSD.  Particularly, a 
May 2002 VA treatment note contained the veteran's complaint 
of mood fluctuations and anxiety for the last 5 years, with 
intrusive recollections about his experiences in the Korean 
War.  After considering the veteran's social history in 
conjunction with a mental status examination, the impression 
was Axis I, anxiety disorder, not otherwise specified; PTSD 
features; and alcohol dependence in remission.  

A May 2002 psychiatry initial assessment noted a history of 
present illness of flashbacks/dream, and the diagnosis was 
anxiety disorder NOS, PTSD features, and alcohol dependence 
in remission.  A problem list indicated anxiety disorder, 
PTSD.  In June 2002, the impression was anxiety disorder, 
NOS, with no mention of PTSD.  A September 2002 psychiatry 
note showed that the veteran presented to the clinic for a 
follow up; he inquired of the attending physician about her 
position concerning a claim of service connection for PTSD.  
The veteran reported that he continued to experience frequent 
intrusive recollections about his combat experience in Korea.  
The impression was alcohol dependence in remission, anxiety 
disorder NOS, and rule out PTSD.  Also, a consult was sought 
for further evaluation and personality testing.  

In November 2002, the veteran underwent testing with the 
Minnesota Multiphasic Personality Inventory-2.  The veteran 
reported that he had PTSD because of having to transfer dead 
bodies, or parts thereof, from February to April 1952 on 
board the USS Rochester during the Korean War.  He reported 
nightmares, some of which had to do with handling dead bodies 
and some which did not.  The veteran related survivor guilt 
and witnessing the futility of the Korean War.  In terms of 
test findings, the assessor noted that the veteran achieved 
similar MMPI-2 data similar to data obtained by persons who 
were suspicious and distrustful of others.  They resented the 
demands placed upon them, and others perceived them as moody, 
irritable, unfriendly, negativistic persons with schizoid 
lifestyle.  The assessor determined that schizoid personality 
disorder was an appropriate diagnosis, and test data was not 
like those usually found for individuals with PTSD.  

Thereafter, a January 2003 treatment note from the 
psychiatrist who had recommended the preceding testing 
indicated an impression of anxiety disorder multifactorial in 
origin (COPD/ PTSD features/ alcohol dependence in 
remission), and schizoid personality by history (with a 
reference to the personality testing).  The assessment and 
plan referred to a history of episodes of depression and 
anxiety in the context of combat experience, cluster A 
personality, and chronic pulmonary disease.  

A July 2003 psychiatry note continued to refer to anxiety 
disorder multifactorial in origin with PTSD features, and 
schizoid personality disorder.  Primary care problem lists 
referred to schizoid personality, and anxiety disorder.

Given the preceding, the Board cannot conclude that 
references, even in a clinical context, to "PTSD features" 
and "rule out PTSD" qualifies as a diagnosis of PTSD.  
Notably, this preceding statement does not purport to say 
that "a diagnosis of a mental disorder does not conform to 
DSM-IV," such that the report should be returned to the 
examiner, see 38 C.F.R. § 4.125; rather, the Board has 
determined that a confirmed diagnosis of PTSD has simply not 
been rendered.  Moreover, objective diagnostic testing found 
a schizoid personality rather than PTSD (see November 2002 VA 
record), which is particularly probative because the veteran 
related a specific non-combat stressor in that context prior 
to testing and interpretation of the results.  

Additionally, the veteran's daughter submitted a December 
2002 statement (received at the RO in March 2004) in which 
she stated that her father had all of the symptoms of PTSD.  
Until recently, the family had not known about PTSD, but 
after learning about the disorder, it became apparent what 
had been the source of the veteran's actions.  The veteran's 
daughter as a lay person, however, has not been shown to be 
capable of providing a medical diagnosis, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992), and thus her 
statement cannot be accepted for that purpose.  

Thus, the appeal is denied because the most probative and 
competent evidence of record does not show a sufficient 
diagnosis of PTSD, which is a necessary element for a claim 
of service connection.  38 C.F.R. § 3.304(f); see generally 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (recognizing 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  

Also, it is noted that the record does not support a 
conclusion that the veteran's asserted non-combat stressor 
has been corroborated.  In a July 2002 statement, the veteran 
related that his work detail aboard the USS Rochester had 
involved embarking dead bodies, and that he had flashbacks 
about handling dead bodies.  In August 2002, a relative with 
the veteran's same last name submitted a statement with his 
accompanying DD Forms 214-it appears that the relative also 
served aboard the USS Rochester in the early 1950s.  The 
statement related that between February and April 1952 the 
"transferred on board at that time were war casualties from 
various engagements on shore and were dead or nearly dead and 
died.  These bodies were placed in body bags and stored in 
the ship's freezer."  This latter statement, however, does 
not suggest that the veteran actually worked with these dead 
bodies, or that that the author of the statement actually saw 
the veteran performing such work.

Regardless, as already stated above, the record does not 
contain a confirmed diagnosis of PTSD, and nor is there a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.  Again, when a November 
2000 VA medical professional in fact considered the veteran's 
asserted stressor (regarding directly working with dead 
bodies) in the context of psychiatric testing, the resultant 
diagnosis was schizoid personality rather than PTSD as due to 
working with dead bodies.  As such, the preponderance of the 
competent evidence clearly weighs against a critical element 
of a link between any current PTSD symptoms and an in-service 
stressor.

For all of these reasons, the claim is denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


